DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is responsive to the Amendment filed 09/23/2021.  Claims 1, 3-9, 11-20, and 22-29 are pending.  Claims 1 and 17 have been written in independent form.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC § 102(b)(2)(C) for any potential 35 USC § 102(a)(2) prior art against the later invention.
Claims 1, 3-8, 11-20, 22-27, and 29KONDO et al., U.S. Patent Application Publication 2014/0151501 A1 (hereinafter called KONDO), and further in view of Smith et al., U.S. Patent 10,093,408 B1 (hereinafter called Smith).
Regarding claim 1, KONDO teaches an aircraft comprising:
an aircraft structure (See e.g., FIG. 1; ¶ [0061]);
a plurality of separate structures …attached to the aircraft structure (See e.g., FIG. 1; ¶ [0045], where the landing gear and the door teach a plurality of separate structures attached to the aircraft structure);
a plurality of local hydraulic power packs (See e.g., FIG. 19 elements 71, 72, 33, 34; ¶ [0129]) providing pressurized hydraulic fluid for actuating two separate aircraft structures …, each local hydraulic power pack comprising a reservoir (See e.g., FIG. 19 element 81) for the hydraulic fluid and …one hydraulic pump (See e.g., FIG. 19 element 33) for pressurizing the hydraulic fluid; and
a plurality of hydraulic actuators (See e.g., FIG. 19 elements 21 & 23) for actuating two separate aircraft structures …,
wherein:
a combined flow of hydraulic fluid from the one … hydraulic pump provides the pressurized hydraulic fluid (See e.g., FIG. 19 element 33) for actuating the two separate surfaces …; 
none of the plurality of hydraulic actuators of the two separate surfaces … is coupled to a central hydraulic system of the aircraft (See e.g., FIGS. 1 & 19 elements 21 & 23); and
at least one of the plurality of aircraft structures is actuated using pressurized hydraulic fluid from at least two of the plurality of local hydraulic power packs (See e.g., FIG. 19 elements 71, 72, 33, 34, 81; ¶s [0045], [0129], & [0133]).

However, a different embodiment of KONDO teaches each local hydraulic power pack comprising … two hydraulic pumps (See e.g., FIG. 2 elements 33).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the first embodiment of KONDO to include each local hydraulic power pack comprising … two hydraulic pumps, to achieve the predictable result of increased redundancy and reliability, and because KONDO discloses that for FIGS. 2 and 19, any circuit configurations may be applicable to the circuit forming the EHA system of the landing gear retraction/extension mechanism and combined together (See e.g., KONDO ¶ [0164]).
But, KONDO does not teach a plurality of hydraulic actuators for actuating the two separate flight control surfaces attached to the aircraft structure; and an operating pressure of at least one of the local hydraulic power packs is controllable based on a phase of flight of the aircraft, the at least one of the local hydraulic power packs being operable at a reduced operating pressure during a cruise phase of flight of the aircraft.
However, Smith teaches a plurality of hydraulic actuators (See e.g., FIG. 2 elements 350) for actuating the two separate flight control surfaces attached to the aircraft structure (See e.g., FIG. 2 column 5 lines 38-60); and an operating pressure of at least one of the local hydraulic power packs is controllable based on a phase of flight of the aircraft (See e.g., FIGS. 2-3 element 300; column 9 lines 34-55), the at least one of the local hydraulic power packs being operable at a reduced operating pressure during a cruise phase of flight of the aircraft (See e.g., FIGS. 2-3 element 300; TABLE 2; column 3 lines 11-21; column 4 lines 10-19; column 10 lines 14-20).
(See e.g., Smith column 4 lines 16-23; column 13 lines 61-64).
Regarding claim 3, KONDO, as modified by Smith in the rejections of claim 1 hereinabove, further teaches wherein a first of the plurality of local hydraulic power packs (KONDO See e.g., FIG. 19 element 71, 34, & 33) is configured to combine the hydraulic fluid pressurized by both of the hydraulic pumps (KONDO See e.g., FIG. 2 elements 33).
Regarding claim 4, KONDO, as modified by Smith in the rejections of claim 1 hereinabove, further teaches wherein in a first of the plurality of local hydraulic power packs (KONDO See e.g., FIG. 19 element 71, 34, & 33), the reservoir is a common reservoir (KONDO See e.g., FIG. 2 element 81) that supplies both of the hydraulic pumps (KONDO See e.g., FIG. 2 elements 33)
Regarding claim 5, KONDO, as modified by Smith in the rejections of claim 1 hereinabove, further teaches wherein in a first of the plurality of local hydraulic power packs (KONDO See e.g., FIG. 19 element 71, 34, & 33), the hydraulic pumps (KONDO See e.g., FIG. 2 elements 33) are configured to be driven by different power sources (KONDO See e.g., FIG. 2 elements 34), the different power sources including different respective electrical power busses powered by different respective electric generators (KONDO See e.g., FIG. 2 elements 34, where each motor is shown with its respective power bus).
Regarding claim 6, KONDO, as modified by Smith in the rejections of claim 5 hereinabove, further teaches wherein each hydraulic pump (KONDO See e.g., FIG. 2 elements 33) is configured to be controlled using power from a respective one of the different power sources (KONDO See e.g., FIG. 2 elements 33 & 34).
Regarding claim 7, KONDO, as modified by Smith in the rejections of claim 1 hereinabove, further teaches wherein in a first of the plurality of local hydraulic power packs (KONDO See e.g., FIG. 19 element 71, 34, & 33), the hydraulic pumps (KONDO See e.g., FIG. 2 elements 33) are configured to be electrically driven by respective motors powered by different electrical power busses (KONDO See e.g., FIG. 2 elements 34, where each motor is shown with its respective power bus).
Regarding claim 8, KONDO, as modified by Smith in the rejections of claim 7 hereinabove, further teaches comprising two power and control modules (Smith See e.g., FIG. 2 elements 250, 200) where each power and control module is associated with a respective one of the motors (KONDO See e.g., FIG. 2 elements 34) and is powered by a respective one of the different electrical power busses (KONDO See e.g., FIG. 2 elements 34, where each motor is shown with its respective power bus)
Regarding claim 11, KONDO, as modified by Smith in the rejections of claim 1 hereinabove, further teaches the aircraft structure (KONDO See e.g., FIG. 1; ¶ [0061]) comprises a wing (Smith See e.g., FIG. 1 element 150t) and a first of the plurality of local hydraulic power packs is disposed inside of the wing (Smith See e.g., FIGS. 1-2 elements 300, 300d; column 13 lines 65-67).
Regarding claim 12, KONDO, as modified by Smith in the rejections of claim 1 hereinabove, further teaches wherein the two separate flight control surfaces include an aileron (Smith See e.g., column 5 line 59).
Regarding claim 13, KONDO, as modified by Smith in the rejections of claim 1 hereinabove, further teaches wherein the aircraft structure comprises an empennage (Smith See e.g., FIG. 1 elements 150u, 150v).
Regarding claim 14, KONDO, as modified by Smith in the rejections of claim 13 hereinabove, further teaches a first of the plurality of local hydraulic power packs (KONDO See e.g., FIG. 19 element 71, 34, & 33) is disposed in the empennage (Smith See e.g., FIG. 1 elements 150u, 150v, 300).
Regarding claim 15, KONDO, as modified by Smith in the rejections of claim 13 hereinabove, further teaches the two separate flight control surfaces (Smith See e.g., FIG. 2 column 5 lines 38-60), but neither KONDO nor Smith explicitly teach an elevator.
However, Smith discloses the actuators 350 may be used to actuate flight control surfaces such as ailerons, rudders, flaps, etc. (See e.g., FIG. 1; column 5 lines 58-60).
Therefore, it would have been obvious to one of ordinary skill in the art, having the art of KONDO and Smith before him, before the effective filing date of the claimed invention, to include in the hydraulic actuation system of the combination of KONDO and Smith an elevator, column 5 lines 38-60, wherein “etc.” includes “an elevator.”
Regarding claim 16, KONDO, as modified by Smith in the rejections of claim 13 hereinabove, further teaches wherein the two separate flight control surfaces include a rudder (Smith See e.g. column 5 lines 58-60).
Regarding claim 17, KONDO teaches an aircraft comprising:
an aircraft structure (See e.g., FIG. 1; ¶ [0061]) … ;
a plurality of separate structures …attached to the aircraft structure (See e.g., FIG. 1; ¶ [0045], where the landing gear and the door teach a plurality of separate structures attached to the aircraft structure);
a plurality of local hydraulic power packs (See e.g., FIG. 19 elements 71, 72, 33, 34; ¶ [0129]) configured to provide pressurized hydraulic fluid for actuating separate aircraft structures …, each local hydraulic power pack comprising a reservoir (See e.g., FIG. 19 element 81) for the hydraulic fluid and … one hydraulic pump (See e.g., FIG. 19 element 33) for pressurizing the hydraulic fluid; and
a plurality of hydraulic actuators (See e.g., FIG. 19 elements 21 & 23) for actuating the separate aircraft structures …,
wherein:
a combined flow of hydraulic fluid from the one … hydraulic pumps provides the pressurized hydraulic fluid (See e.g., FIG. 19 element 33) for actuating the separate aircraft structures …;
none of the plurality of hydraulic actuators is coupled to a central hydraulic system of the aircraft (See e.g., FIGS. 1 & 19 elements 21 & 23); and
(See e.g., FIG. 19 elements 71, 72, 33, 34, 81; ¶s [0045], [0129], & [0133]).
But, the disclosed embodiment in KONDO in the rejection hereinabove does not disclose each local hydraulic power pack comprising … two hydraulic pumps.
However, a different embodiment of KONDO teaches each local hydraulic power pack comprising … two hydraulic pumps (See e.g., FIG. 2 elements 33).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the first embodiment of KONDO to include each local hydraulic power pack comprising … two hydraulic pumps, to achieve the predictable result of increased redundancy and reliability, and because KONDO discloses that for FIGS. 2 and 19, any circuit configurations may be applicable to the circuit forming the EHA system of the landing gear retraction/extension mechanism and combined together (See e.g., KONDO ¶ [0164]).
But, Kondo does not teach an empennage; a plurality of flight control surfaces attached to the empennage; a plurality of hydraulic actuators for actuating the flight control surfaces; and an operating pressure of at least one of the local hydraulic power packs is controllable based on a phase of flight of the aircraft, the at least one of the local hydraulic power packs being operable at a reduced operating pressure during a cruise phase of flight of the aircraft.
However, Smith teaches an empennage (Smith See e.g., FIG. 1 elements 150u, 150v), a plurality of flight control surfaces attached to the empennage (See e.g. FIG. 1 150u, 150v; column 5 lines 58-60), a plurality of hydraulic actuators (See e.g., FIG. 2 elements 350) for actuating the flight control surfaces (See e.g., FIG. 2 column 5 lines 38-60); and an operating (See e.g., FIGS. 2-3 element 300; column 9 lines 34-55), the at least one of the local hydraulic power packs being operable at a reduced operating pressure during a cruise phase of flight of the aircraft (See e.g., FIGS. 2-3 element 300; TABLE 2; column 3 lines 11-21; column 4 lines 10-19; column 10 lines 14-20).
It would have been obvious to one of ordinary skill in the art, having the art of KONDO and Smith before him, before the effective filing date of the claimed invention, to modify the hydraulic actuation system of Smith to include an empennage, a plurality of flight control surfaces attached to the empennage, a plurality of flight control surfaces attached to the empennage; and a plurality of hydraulic actuators for actuating the flight control surfaces; and an operating pressure of at least one of the local hydraulic power packs is controllable based on a phase of flight of the aircraft, the at least one of the local hydraulic power packs being operable at a reduced operating pressure during a cruise phase of flight of the aircraft., as taught in the analogous art of Smith.  One would have been motivated to make such a combination to achieve the predictable result of reducing wear and tear on inactive and/or lightly used zones may be reduced by lowering the pressure set point and/or shutting down the hydraulic zone, saving fuel by lowering the power limit and/or shutting down the hydraulic zones, and implementing power limits for aircraft emergency reasons, for power conservation reasons, for power rationing reasons, for noise reduction reasons, for extending component life, and for other reasons, as suggested in Smith (See e.g., Smith column 4 lines 16-23; column 13 lines 61-64).
Regarding claim 18, KONDO, as modified by Smith in the rejections of claim 17 hereinabove, further teaches wherein:
(Smith See e.g. FIG. 1 elements 150u, 150v; column 5 lines 58-60) comprises … a rudder (Smith See e.g., column 5 lines 58-60); and
the plurality of hydraulic actuators (Smith See e.g., FIGS. 1 & 2 elements 350) includes:
a first hydraulic actuator (Smith See e.g., FIGS. 1 & 2 elements 350) … and a first hydraulic actuator (Smith See e.g., FIGS. 1 & 2 elements 350) of the rudder (Smith See e.g. column 5 lines 58-60) configured to be actuated via a first of the plurality of local hydraulic power packs (KONDO See e.g., FIG. 19 element 71, 34, & 33);
a second hydraulic actuator (Smith See e.g., FIGS. 1 & 2 elements 350) …, a second hydraulic actuator (Smith See e.g., FIGS. 1 & 2 elements 350) of the rudder (Smith See e.g. column 5 lines 58-60) and a first hydraulic actuator (Smith See e.g., FIGS. 1 & 2 elements 350) … configured to be actuated via a second of the plurality of local hydraulic power packs (KONDO See e.g., FIG. 19 element 72, 34, & 33); and
a second hydraulic actuator (Smith See e.g., FIGS. 1 & 2 elements 350) … and a third hydraulic actuator (Smith See e.g., FIGS. 1 & 2 elements 350) of the rudder (Smith See e.g. column 5 lines 58-60) are configured to be actuated via a third of the plurality of local hydraulic power packs (KONDO See e.g., FIG. 19; ¶ [0165]).
But neither KONDO nor Smith explicitly teaches a first elevator and a second elevator, and (NOTE: Examiner notes that the only claim features recited in the next part of the rejection of this claim, as not being explicitly taught in KONDO nor Smith, are the first and second elevators, because the other features are already cited as being taught as set forth in the rejection in this claim hereinabove) a first hydraulic actuator of the first elevator and a first hydraulic actuator of the rudder configured to be actuated via a first of the plurality of local hydraulic power packs; a second hydraulic actuator of the first elevator, a second hydraulic actuator of the rudder and a first hydraulic actuator of the second elevator configured to be actuated via a second of the plurality of local hydraulic power packs; and a second hydraulic actuator of the second elevator.
However, Smith discloses the actuators 350 may be used to actuate flight control surfaces such as ailerons, rudders, flaps, etc. (See e.g., FIG. 1; column 5 lines 58-60).
Therefore, it would have been obvious to one of ordinary skill in the art, having the art of KONDO and Smith before him, before the effective filing date of the claimed invention, to include in the hydraulic actuation system of the combination of KONDO and Smith a first elevator and a second elevator, and a first hydraulic actuator of the first elevator and a first hydraulic actuator of the rudder configured to be actuated via a first of the plurality of local hydraulic power packs; a second hydraulic actuator of the first elevator, a second hydraulic actuator of the rudder and a first hydraulic actuator of the second elevator configured to be actuated via a second of the plurality of local hydraulic power packs; and a second hydraulic actuator of the second elevator, because an elevator is an equivalent of the other flight control surfaces such as ailerons, rudders, flaps, etc. disclosed in Smith, in column 5 lines 38-60, wherein “etc.” includes “elevators.”
Regarding claim 19, KONDO, as modified by Smith in the rejections of claim 18 hereinabove, further teaches wherein:
the aircraft structure (KONDO See e.g., FIG. 1; ¶ [0061]) comprises a wing (Smith See e.g., FIG. 1 element 150t);
(KONDO See e.g., FIG. 19; ¶ [0165]) configured to provide pressurized hydraulic fluid for actuating an aileron of the aircraft (Smith See e.g., column 5 line 59), the fourth local hydraulic power pack being disposed inside of the wing (Smith See e.g., FIGS. 1-2 elements 300, 300d; column 13 lines 65-67).
Regarding claim 20, KONDO, as modified by Smith in the rejections of claim 18 hereinabove, further teaches the first, second and third local hydraulic power packs (KONDO as set forth in the rejection of claim 18 hereinabove) are disposed in an aft portion of the aircraft (Smith See e.g., FIGS. 1 & 2 elements 150u, 150v, 300).
Regarding claim 22, KONDO, as modified by Smith in the rejections of claim 17 hereinabove, further teaches wherein each local hydraulic power pack (KONDO See e.g., FIG. 19 elements 71, 72, 33, 34; ¶ [0129]) is configured to combine the hydraulic fluid pressurized by both of its hydraulic pumps (KONDO See e.g., FIG. 2 elements 33).
Regarding claim 23, KONDO, as modified by Smith in the rejections of claim 17 hereinabove, further teaches wherein the two hydraulic pumps (KONDO See e.g., FIG. 2 elements 33) of each local hydraulic power pack (KONDO See e.g., FIG. 19 element 71, 72, 34, & 33) are driven by different electric power sources (KONDO See e.g., FIG. 2 elements 34).
Regarding claim 24, KONDO, as modified by Smith in the rejections of claim 23 hereinabove, further teaches wherein each of the two hydraulic pumps (KONDO See e.g., FIG. 2 elements 33) is configured to be controlled using electric power from a respective one of the different power sources (KONDO See e.g., FIG. 2 elements 33 & 34)
Regarding claim 25, KONDO, as modified by Smith in the rejections of claim 17 hereinabove, further teaches wherein the two hydraulic pumps (KONDO See e.g., FIG. 2 elements 33) of each local hydraulic power pack (KONDO See e.g., FIG. 19 element 71, 72, 34, & 33) are configured to be electrically driven by different motors powered by different electrical power busses (KONDO See e.g., FIG. 2 elements 34, where each motor is shown with its respective power bus).
Regarding claim 26, KONDO, as modified by Smith in the rejections of claim 25 hereinabove, further teaches comprising a power and control module (Smith See e.g., FIG. 2 elements 250, 200) associated with each of the motors (KONDO See e.g., FIG. 2 elements 34), and powered by a respective one of different power busses (KONDO See e.g., FIG. 2 elements 34, where each motor is shown with its respective power bus).
Regarding claim 27, KONDO, as modified by Smith in the rejections of claim 1 hereinabove, further teaches wherein a first of the local hydraulic power packs is disposed in a region of the aircraft that is not pressurized during flight (Smith See e.g., FIG. 1 element 150s).
Regarding claim 29, KONDO, as modified by Smith in the rejections of claim 17 hereinabove, further teaches wherein the local hydraulic power packs are disposed inside the empennage (Smith See e.g., FIGS. 1 & 2 elements 150u, 300; column 13 lines 65-66).


Claim 9KONDO, and further in view of Smith, and further in view of MASUTANI, U.S. Patent Application Publication 2014/0366522 A1 (hereinafter called MASUTANI).
Regarding claim 9, KONDO, as modified by Smith in the rejections of claim 1 hereinabove, further teaches both hydraulic pumps (KONDO See e.g., FIG. 2 elements 33) of a first of the plurality of local hydraulic power packs (KONDO See e.g., FIG. 19 element 71, 34, & 33) and distribute the pressurized hydraulic fluid to the hydraulic actuators (KONDO See e.g., FIG. 19 elements 21 & 23).
But neither KONDO nor Smith teaches a manifold.
However, MASUTANI teaches a manifold (See e.g., FIGS. 4 & 7 elements 48 & 481; ¶s [0049] & [0072]).
It would have been obvious to one of ordinary skill in the art, having the art of KONDO, Smith, and MASUTANI before him, before the effective filing date of the claimed invention, to include in the hydraulic actuation system of the combination of KONDO and Smith a manifold, as taught in the analogous art of MASUTANI.  One would have been motivated to make such a combination to achieve the predictable result of reducing size and weight of the EHA, as suggested in MASUTANI (See e.g., MASUTANI ¶s [0030] & [0086]).


Claim 28 is/are rejected under 35 USC § 103 as being unpatentable over KONDO, and further in view of Smith, and further in view of Lacy et al., U.S. Patent Application Publication 2007/0114329 A1 (hereinafter called Lacy).
Regarding claim 28, KONDO, as modified by Smith in the rejections of claim 11 hereinabove, further teaches wherein the first local hydraulic power pack is disposed … inside the wing (Smith See e.g., FIGS. 1-2 elements 300, 300d; column 13 lines 65-67).

However, Lacy teaches a device that performs an equivalent function to that of the first local hydraulic power pack (i.e., actuating a surface) is disposed outboard of one or more fuel tanks disposed inside the wing (See e.g., FIG. 4A element 245; ¶ [0024]).
It would have been obvious to one of ordinary skill in the art, having the art of KONDO, Smith, and Lacy before him, before the effective filing date of the claimed invention, to include in the hydraulic actuation system of the combination of KONDO and Smith the first local hydraulic power pack is disposed outboard of one or more fuel tanks disposed inside the wing, as taught in the analogous art of Lacy.  One would have been motivated to make such a combination to achieve the predictable result of improving the integration of the outboard trailing edge device, as suggested in Lacy (See e.g., Lacy ¶s [0030] & [0086]).

Response to Arguments
Applicant’s arguments filed 09/23/2021 have been fully considered but are moot due to the new grounds of rejection necessitated by amendment.

Conclusion
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TERRI L FILOSI whose telephone number is (571)270-1988. The Examiner can normally be reached Monday-Friday 7:00 AM -3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TERRI L FILOSI/
Examiner
Art Unit 3644



/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644